Citation Nr: 1546036	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  11-19 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than November 1, 2009, for the grant of improved death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel


INTRODUCTION

The Veteran had active service from March 1965 to March 1968.  The Veteran died in June 2005, and the appellant is his surviving spouse. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) and Insurance Center.  In this decision the RO granted the appellant VA improved death pension benefits, effective November 1, 2009.  

In April 2012, the Board remanded the appellant's appeal to the RO so that she could be scheduled for a hearing before a Veterans Law Judge sitting at the RO. 

In November 2012, the appellant was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  

In April 2014, the Board remanded the appellant's claim to provide her with notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  The requested action was taken and the case has since been returned to the Board for adjudication.  There has been substantial compliance with the Board's April 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In addition to a paper claims file, the appellant also has records contained in electronic claims files (VBMS and/or Virtual VA).  The Board has reviewed both the paper and electronic claims prior to reaching a decision in this matter.

FINDINGS OF FACT

1.  The Veteran died in June 2005. 
 
 2.  The RO received the appellant's claim for death pension benefits on October 26, 2009.

3.  The RO granted death pension benefits in a March 2010 rating decision, and assigned an effective date of November 1, 2009, the first day of the month following the receipt of her application.  


CONCLUSION OF LAW

Entitlement to an effective date prior to November 1, 2009, for the grant of death pension benefits is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.20, 3.31, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002). 

Nevertheless, the appellant was provided notice of the evidence of required for a grant of death pension benefits in May 2015.  This notice also included how effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the Board will proceed with adjudication.  

Legal Criteria

Death pension benefits are generally available for surviving spouses of wartime Veteran's whose death was not service connected.  38 U.S.C.A. § 1541(a). 

Claims for VA non-service-connected death pension benefits received after December 10, 2004, are awarded effective from the first day of the month in which the Veteran's death occurred if the claim is received within one year after the date of death; otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400(c)(3)(i) (2014). 

On October 26, 2009, the RO received an application for benefits, VA Form 21-526 (processed as a death pension claim).  The RO awarded the appellant death pension benefits in a March 2010 rating decision.  Upon review of the rating decision, the RO incorrectly named November 5, 2009, as the date of claim, however, the appellant was not harmed by this error, as the notification letter clearly began payment based upon the correct date and the start date of payment was noted to be November 1, 2009.  The Statement of the Case clarified that benefits were awarded back to November 1, 2009, the first of the month following the claim for application of benefits. 

The appellant argues that her effective date should be the date the Veteran died.  She stated in a statements to support her claim, on her notice of disagreement, and her VA-Form 9 (substantive appeal) that she contacted a Veterans Soldiers Home of Vineland and "Department of Veterans" in Newark, New Jersey within a week of the Veteran's death.  She states that she requested death pension benefits, but was told that she did not qualify.  She alleges that she continued to request widow's pension benefits for two and a half years after the Veteran's death.  

The appellant does not contend, nor does the probative evidence of record show that she filed a formal claim for death pension benefits prior to October 26, 2009.  She contends that she spoke to a Veterans' Service Organization and someone at the VARO in Newark following the Veteran's death and in the years thereafter.  She is certainly competent to report that she talked to these organizations, and she is credible in her own belief that she "applied" for death pension benefits prior to October 26, 2009.  The evidence of record, however, shows otherwise.  She has not contended that she filled out any application or submitted an informal claim.  She has not produced any copies of documents showing she applied for death pension benefits prior to October 26, 2009.  The most probative evidence of record shows that she filed her initial claim for death pension benefits on October 26, 2009, but no earlier.  

The Board appreciates the appellant's argument that the effective date should be the date she contacted Veterans Soldiers Home of Vineland and "Department of Veterans" in Newark, New Jersey regarding her widow's pension.  However, the regulations clearly state that the claim must be received by VA to trigger the effective date.  See 38 C.F.R. § 3.400.  As such, there is no legal support for the appellant's argument.  Importantly, service organization representatives are not VA employees, and any documents provided to them must be filed with VA to be considered by VA.  See 38 C.F.R. §§ 3.1(r), 20.300.  Here, there is simply no probative evidence that she ever submitted a formal or informal claim to VA for death pension benefits prior to October 26, 2009.  

Although the Board sympathizes with the argument that VA employee erroneously told her she was not qualified for widow's pension benefits, benefits cannot be granted on that basis.  Payments of monetary benefits from the Federal Treasury must be authorized by statute, notwithstanding incomplete or even erroneous information provided by others, including Government employees, and regardless of extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994); see also Shields v. Brown, 8 Vet. App. 346, 351 (1995) (holding that inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded.); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that erroneous advice given by a government employee cannot be used to estop the government from denying benefits).

Unfortunately, the Board does not have ability to grant the appellant's claim as a matter of law.  She did not file her claim within one year of the Veteran's death in June 2005.  As such, under the regulations cited above, the appellant is not eligible for VA death pension benefits prior to October 26, 2009, the date of receipt of her claim. 

The Board is sympathetic toward the appellant and her contentions that the effective date for the grant of death pension benefits should be the date of the Veteran's death.  Unfortunately, the Board is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey at 425.  The Board again observes that no equities, no matter how compelling, can create a right to payment which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  VA regulations simply do not provide a remedy for this theory of equity.

As such, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.


ORDER

An effective date earlier than November 1, 2009, for the grant of improved VA death pension benefits, is denied.  



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


